               Case 2:17-cr-00037-TLN Document 54 Filed 12/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00037-TLN
11
                                  Plaintiff,
12                                                       ORDER SEALING DOCUMENTS
                            v.
13
     PATRICIA ANCHONDO,
14
                                  Defendant.
15

16

17

18          Pursuant to Local Rule 141(b), and based on the representations contained in Defendant Patricia
19 Anchondo’s Request to Seal, IT IS HEREBY ORDERED that Defendant’s Exhibit A to her Motion for

20 Compassionate Release shall be SEALED until further order of this Court.

21          It is further ordered that electronic access to the sealed document shall be limited to the United
22 States and counsel for Defendant.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that sealing Exhibit A serves

25 a compelling interest. The Court further finds that, in the absence of closure, the compelling interests

26 identified by Defendant would be harmed. In light of the public filing of its Notice to Seal, the Court
27 further finds that there are no additional alternatives to sealing Exhibit A that would adequately protect

28

                                                         1
30
              Case 2:17-cr-00037-TLN Document 54 Filed 12/08/20 Page 2 of 2

 1 the compelling interests identified by Defendant.

 2 DATED: December 7, 2020

 3

 4

 5
                                                           Troy L. Nunley
 6                                                         United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
30
